Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 1 of 16




               EXHIBIT C
     Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 2 of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AETNA INC. and AETNA LIFE INSURANCE
COMPANY,
                              Plaintiffs,                       No. 2:17-cv-04354-BMS
v.
THE PEOPLE’S CHOICE HOSPITAL, LLC, et al.
                              Defendants.


                       PLAINTIFFS’ RESPONSE TO PCH’S
              FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 34, Aetna Inc. and Aetna Life Insurance

Company, LLC (together, “Aetna”), through their undersigned counsel, hereby respond to PCH’s1

First Set of Requests for Production. Aetna responds and objects as follows:

                                   GENERAL OBJECTIONS

       Aetna’s General Objections are set forth below. To avoid the necessity of restating each

objection in full, these General Objections are incorporated into each response. The responses

made or assertion of additional specific objections to certain written discovery requests shall not

be construed as waiving any applicable General Objection.

       1.      Aetna objects to PCH’s written discovery requests to the extent that they seek

discovery beyond that permitted by the Federal Rules of Civil Procedure, or information or

documents otherwise not discoverable under the Federal Rules of Civil Procedure.

       2.      Aetna objects to PCH’s written discovery requests to the extent that they seek

discovery that is irrelevant to any parties’ claims or defenses, and/or disproportional to the needs

of the case under Rule 26(b)(1) of the Federal Rules of Civil Procedure.

       1
       PCH consists of The People’s Choice Hospital, LLC, PCH Management Newman,
LLC, PCH Lab Services, LLC, Seth Guterman, M.D., and David Wanger.
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 3 of 16




         3.    Aetna objects to PCH’s Definitions and Instructions to the extent that they are

inconsistent with the Federal Rules of Civil Procedure, or otherwise attempt to alter, expand, or

modify Aetna’s obligations under the applicable Federal Rules of Civil Procedure and/or

governing case law.

         4.    Aetna objects to PCH’s written discovery requests to the extent that they seek

information already in PCH’s possession, custody, or control.

         5.    Aetna objects to PCH’s written discovery requests to the extent that they seek

information not in Aetna’s possession, custody, or control.

         6.    Aetna objects to PCH’s written discovery requests to the extent that they seek

information that is not relevant to the subject matter involved in this litigation, and/or are

improperly calculated to obtain materials to be used outside of this litigation.

         7.    Aetna objects to PCH’s written discovery requests to the extent that they are

overly broad, vague, and/or ambiguous, and thus likely to lead to confusing, inaccurate,

incomplete or misleading answers.

         8.    Aetna objects to PCH’s written discovery requests to the extent that they seek

information or materials that are unduly burdensome, intentionally harassing, oppressive, and/or

the proposed discovery outweighs its likely benefit.

         9.    Aetna objects to PCH’s written discovery requests to the extent that they seek, in

bad faith, to cause unreasonable annoyance, embarrassment, oppression, and/or expense to

Aetna.

         10.   Aetna objects to PCH’s written discovery requests to the extent they seek

information protected under Health Insurance Portability and Accountability Act of 1996

(“HIPAA”).

         11.   Aetna objects to PCH’s written discovery requests to the extent that additional


                                                  2
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 4 of 16




responsive, non-privileged information may be determined or become available during or after

discovery.

        12.       Aetna objects to PCH’s written discovery requests to the extent they seek: (a)

confidential attorney work product; (b) privileged information, including, but not limited to,

information, documents, or other materials subject to the attorney-client privilege; (c)

confidential and proprietary information, including trade secrets; (d) the accountant-client

privilege; (e) the peer review privilege; (f) materials or information protected by federal common

law privileges; and (g) materials or information protected by any other applicable privilege.

        13.       Aetna reserves the right to supplement, clarify, revise, or correct any or all of their

responses and objections to these written discovery requests from time to time, and to assert

additional objections or privileges. Aetna’s search for information is ongoing and its responses

to PCH’s written discovery requests are based on information known at this time.

        14.       Aetna’s response to each written discovery request does not waive its right to

challenge the relevance, materiality or admissibility of information or documents provided, or to

object to the use of information or documents in any subsequent proceeding, including the trial

of this matter.

      AETNA’S RESPONSES AND SPECIFIC OBJECTIONS TO THE REQUESTS
        1.      Please produce all communications between You and Newman, including but not
limited to any communications between attorneys representing You and attorneys representing
Newman, relating to (i) PCH; (ii) the lawsuit; (iii) the Lab Defendants; (iv) any potential litigation
between You and Newman; (v) any potential claims against PCH or the Lab Defendants; or (vi)
billing for laboratory services.

Response:         Aetna objects to this Request because it seeks information that is not relevant
                  to any party’s claim or defense. Moreover, Aetna objects to the request
                  because it is overly broad and is not proportional to the needs of the case. In
                  addition, Aetna objects to the request to the extent it seeks information that is
                  subject to the attorney-client privilege or work product doctrine.

        2.      Please produce all contracts, and amendments thereto, between You and Newman
relating to laboratory services.

                                                    3
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 5 of 16




Response:      Aetna objects to this request to the extent it seeks the production of
              documents, including contracts, that are not relevant to any party’s claim or
              defense. Subject to, and without waiver of this objection, Aetna will produce
              responsive documents, if any, covering the time period at issue in this case,
              after the Court enters a HIPAA Qualified Protective Order.

       3.      Please produce all documents relating to the negotiation of any document
responsive to Request No. 2.

Response:     Aetna objects to this request to the extent it seeks the production of
              documents that are not relevant to any party’s claim or defense. Aetna
              further objects to this request as overly broad, in that it seek documents
              relating to the terms of contracts that have no bearing on this litigation.
              Subject to, and without waiver of this objection, Aetna will produce
              responsive, non-privileged, documents, if any, covering the time period at
              issue in this case, after the Court enters a HIPAA Qualified Protective Order.

      4.     Please produce all documents relating to the interpretation of any provision in a
document responsive to Request No. 2.

Response:     Aetna objects to this request to the extent it seeks the production of
              documents that are not relevant to any party’s claim or defense. Aetna
              further objects to this request as overly broad, in that it seek documents
              relating to the terms of contracts that have no bearing on this litigation.
              Subject to, and without waiver of this objection, Aetna will produce
              responsive, non-privileged documents, if any, covering the time period at issue
              in this case, after the Court enters a HIPAA Qualified Protective Order.

      5.      Please produce all documents relating to Your decision to notify Newman on
October 31, 2016 that You were terminating Newman’s provider agreement effective April 30,
2017.

Response:     Aetna objects to this request to the extent it seeks the production of
              documents that are not relevant to any party’s claim or defense. Aetna
              further objects to the extent that this request seeks the production of
              documents protected by the attorney-client privilege or the work product
              doctrine. Aetna further objects to PCH’s characterization of any documents
              relating to the status of Newman’s provider agreement. Subject to, and
              without waiver of this objection, Aetna will produce responsive, non-
              privileged documents, if any, after the Court enters a HIPAA Qualified
              Protective Order.

        6.    For each claim for payment You are seeking to hold Defendants liable for, please
produce all documents, including claim forms, requisitions, and any correspondence, relating to
the claim.


                                              4
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 6 of 16




Response:     Aetna objects to this request as overly broad. Aetna further objects to this
              request as it seeks information and documents already in the possession of
              Defendants, including “claim forms” and “requisitions.” Aetna further
              objects to this request as it is burdensome, expensive, and not proportionate
              to the needs of the case. Subject to, and without waiver of these objections,
              Aetna will produce responsive, non-privileged documents, if any, after the
              Court enters a HIPAA Qualified Protective Order.

       7.      For each claim payment that You are seeking to hold Defendants liable for, please
produce in electronic format claims data sufficient to show the fields included in Exhibit A, and
any crosswalks, tables or additional information necessary to read that claims data.

Response:     Aetna objects to this request to the extent PCH is asking Aetna to generate
              documents that do not already exist in the ordinary course. Aetna further
              objects to the terms “crosswalks” and “tables” as such terms are vague and
              undefined. Subject to, and without waiver of these objections, Aetna will
              produce responsive documents, if any, after the Court enters a HIPAA
              Qualified Protective Order.

        8.     For each claim for payment that You are seeking to hold Defendants liable for,
please produce documents sufficient to show whether the claim was paid from Your funds or was
paid by You as a plan administrator for a plan funded by an entity other than You.

Response:     Aetna objects to this request to the extent it seeks the production of
              documents that are not relevant to any party’s claim or defense. Aetna
              further objects to this request as it is burdensome, expensive, and not
              proportionate to the needs of the case. Subject to, and without waiver of
              these objections, Aetna will produce documents sufficient to show the
              funding source of the health plans at issue, after the Court enters a HIPAA
              Qualified Protective Order.

        9.      Please produce all documents, including but not limited to claim forms,
requisitions, or correspondence, relating to any claim for payment submitted on behalf of
Newman to You for laboratory services with a date of service between January 1, 2013 and
September 28, 2017.

Response:     Aetna objects to this request as overly broad. Aetna further objects to this
              request as it seeks information and documents already in the possession of
              Defendants, including “claim forms” and “requisitions.” Aetna further
              objects to this request as it is burdensome, expensive, and not proportionate
              to the needs of the case. Aetna further objects to the time frame at issue in
              this request as it is broader than the time period at issue in this case. Subject
              to, and without waiver of, these objections, Aetna incorporates its response to
              Request No. 6.

       10.    Please produce all documents relating to the PCH Defendants.



                                               5
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 7 of 16




Response:      Aetna objects to this request as overly broad and not tailored to the needs of
              the case. Aetna further objects to the request to the extent it seeks
              documents that are protected for production by the attorney-client privilege
              or work product doctrine. Subject to and without waiver of these objections,
              Aetna will produce responsive, non-privileged documents, if any, to the
              extent that they relate to the allegations and causes of action set forth in the
              Complaint after the Court enters a HIPAA Qualified Protective Order.

       11.    Please produce all documents relating to the Lab Defendants.

Response:     Aetna objects to this request as overly broad and not tailored to the needs of
              the case. Aetna further objects to the request to the extent it seeks
              documents that are protected for production by the attorney-client privilege
              or work product doctrine. Subject to and without waiver of these objections,
              Aetna will produce responsive, non-privileged documents, if any, to the
              extent that they relate to the allegations and causes of action set forth in the
              Complaint after the Court enters a HIPAA Qualified Protective Order.

      12.     Please produce all documents relating to any investigation, including any inquiry
by Your special investigations unit, of Defendants or Newman.

Response:     Aetna objects to this Request because it seeks information that is not relevant
              to any party’s claim or defense. Moreover, Aetna objects to the request
              because it is overly broad and is not proportional to the needs of the case. In
              addition, Aetna objects to the request to the extent it seeks information that is
              subject to the attorney-client privilege or work product doctrine.

      13.     Please produce all documents obtained in connection with Your investigation of
Defendants or Newman.

Response:     Aetna objects to this Request because it seeks information that is not relevant
              to any party’s claim or defense. Moreover, Aetna objects to the request
              because it is overly broad and is not proportional to the needs of the case. In
              addition, Aetna objects to the request to the extent it seeks information that is
              subject to the attorney-client privilege or work product doctrine.

        14.     Please produce all documents relating to the meaning of “SRV PRV” as it is used
(i) on communications related to billing for services that will be reimbursed by You; and (ii) as
referenced in the Complaint.

Response:    Aetna objects to this Request because it seeks information that is not relevant
             to any party’s claim or defense. Moreover, Aetna objects to the request
             because it is overly broad and is not proportional to the needs of the case.
             Aetna further objects to this request as vague. Aetna is willing to meet and
             confer concerning the scope of this request.

       15.    Please produce all documents relating to the meaning of “BLL PRV” as it is used


                                               6
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 8 of 16




(i) on communications related to billing for services that will be reimbursed by You; and (ii) as
referenced in the Complaint.

Response:     Aetna objects to this Request because it seeks information that is not relevant
              to any party’s claim or defense. Moreover, Aetna objects to the request
              because it is overly broad and is not proportional to the needs of the case.
              Aetna further objects to this request as vague. Aetna is willing to meet and
              confer concerning the scope of this request.

        16.    Please produce all documents relating to the allegation in paragraph 33 of the
Complaint that “The Lab Defendants paid and induced physicians all over the country to send
urine and blood specimens to the Lam Defendants.”

Response: Aetna objects to this request as seeking documents already in the possession of
          PCH, other Defendants, and/or third parties. Subject to, and without waiver of,
          this objection, Aetna will produce responsive, non-privileged documents, if any,
          to the extent that they relate to the allegations and causes of action set forth in
          the Complaint after the Court enters a HIPAA Qualified Protective Order.

       17.     Please produce all documents relating to the allegation in Paragraph 38 of the
Complaint that “Aetna agreed to pay higher rates to Newman in order to ensure that Aetna
members in rural Oklahoma had access to quality healthcare, but Defendants perverted this access
arrangement to line their pockets with ill-gotten gains.”

Response: Aetna objects to this request as overly broad, unduly burdensome, and not
          proportionate to the needs of the case. Subject to, and without waiver of, this
          objection, Aetna will produce responsive, non-privileged documents, if any, to
          the extent that they relate to the allegations and causes of action set forth in the
          Complaint after the Court enters a HIPAA Qualified Protective Order.

       18.     Please produce all documents relating to the allegation in paragraph 86 of the
Complaint that “Each claim form identified in this list misrepresents on its face that the laboratory
services were performed by and at Newman and for Newman patients, and omits the fact that the
Lab Defendants performed the lab tests.”

Response: Aetna objects to this request as seeking documents already in the possession of
          PCH, other Defendants, and/or third parties. Aetna will produce responsive,
          non-privileged documents to the extent that they relate to the allegations and
          causes of action set forth in the Complaint after the Court enters a HIPAA
          Qualified Protective Order.

        19.     Please produce all documents relating to the allegation in paragraph 98 of the
Complaint that “By paying physicians money in exchange for referrals, Sun Management
tortiously interfered with Aetna’s contract with the physicians by inducing a breach of multiple
provisions of the Aetna contract.”

Response: Aetna objects to this request as seeking documents already in the possession of
          PCH, other Defendants, and/or third parties. Subject to, and without waiver of,

                                                 7
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 9 of 16




            this objection, Aetna will produce responsive, non-privileged documents, if any,
            to the extent that they relate to the allegations and causes of action set forth in
            the Complaint after the Court enters a HIPAA Qualified Protective Order.

       20.    Please produce all documents relating to the allegation in paragraph 134 of the
Complaint that “Representatives of Newman have since confirmed that Guterman’s April 4, 2017
email was replete with misrepresentations, and that the lab services were not performed at or
processed by Newman.”

Response:    Aetna objects to this request to the extent it seeks documents protected by a
            privilege, including the attorney-client privilege and the work product
            doctrine. Subject to, and without waiver of, this objection, Aetna will produce
            responsive, non-privileged documents, if any, to the extent that they relate to
            the allegations and causes of action set forth in the Complaint after the Court
            enters a HIPAA Qualified Protective Order.

       21.      Please produce all documents relating to the allegation in paragraph 137 of the
Complaint that “Newman representatives have since confirmed that Wanger’s September 26,
2016 letter as deceptive and contained lies.”

Response:    Aetna objects to this request to the extent it seeks documents protected by a
             privilege, including the attorney-client privilege and the work product
             doctrine. Subject to, and without waiver of, this objection, Aetna will produce
             responsive, non-privileged documents, if any, to the extent that they relate to
             the allegations and causes of action set forth in the Complaint after the Court
             enters a HIPAA Qualified Protective Order.

       22.    Please produce all documents relating to the allegation in paragraph 177 of the
Complaint that “Defendants have also submitted, or caused the submission of, numerous claim
forms to Aetna using the names and billing information of Aetna affiliated facilities other than
Newman despite knowing that those Aetna-affiliated facilities had not provided the services for
which Aetna was billed.”

Response:    Aetna objects to this request to the extent it seeks documents protected by the
             attorney-client privilege and/or work product doctrine. Subject to, and
             without waiver of, this objection, Aetna will produce responsive, non-privileged
             documents, if any, to the extent that they relate to the allegations and causes of
             action set forth in the Complaint after the Court enters a HIPAA Qualified
             Protective Order.

      23.    Please produce all documents relating to You allegation that Defendants
committed mail and wire fraud.

Response:    Aetna objects to this request to the extent it seeks documents protected by the
             attorney-client privilege and/or work product doctrine. Subject to, and
             without waiver of, this objection, Aetna will produce responsive, non-privileged
             documents, if any, to the extent that they relate to the allegations and causes of


                                               8
   Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 10 of 16




              action set forth in the Complaint after the Court enters a HIPAA Qualified
              Protective Order.

        24.      Please produce all documents exchanges between, or relating to communications
between, You and the Defendants, individually or collectively, relating to the subject matter of, or
allegations in, the Complaint.

Response:     Aetna objects to this request to the extent it seeks documents “relating to”
              communications between Aetna and the Defendants that are subject to the
              attorney-client privilege or the work product doctrine. Aetna also objects to
              this request because it seeks documents that are within Defendants’
              possession, custody, or control. Subject to, and without waiver of, these
              objections, Aetna will produce responsive, non-privileged documents, if any, to
              the extent that they relate to the allegations and causes of action set forth in the
              Complaint after the Court enters a HIPAA Qualified Protective Order.

        25.      Please produce all documents exchanged between, or relating to communications
between, You and any other insurance company relating to Defendants or the subject matter of, or
allegations in, the Complaint.

Response:      Aetna objects to this Request because it seeks information that is not relevant
               to any party’s claim or defense. Moreover, Aetna objects to the request
               because it is overly broad and is not proportional to the needs of the case. In
               addition, Aetna objects to the request to the extent it seeks information that is
               subject to the attorney-client privilege or work product doctrine.

      26.      Please produce all documents relating to any agreement or relationship among the
Defendants.

Response:     Aetna objects to this request to the extent it seeks documents already in the
              possession, custody, or control of PCH, other Defendants, and/or third parties.
              Aetna further objects to the request to the extent it seeks information that is
              subject to the attorney-client privilege or work product doctrine. Subject to,
              and without waiver of, these objections, Aetna will produce responsive, non-
              privileged documents, if any, to the extent that they relate to the allegations
              and causes of action set forth in the Complaint after the Court enters a HIPAA
              Qualified Protective Order.

       27.   Please produce all documents relating to instances when You made payments to
Newman for any service performed by a contractor or subcontractor of Newman between 2013
and 2017.

Response:     Aetna objects to this request as overly broad. Aetna further objects to this
              request as it seeks information and documents already in the possession of
              Defendants, including claim forms, remittances, requisitions. Aetna further
              objects to this request as vague and undefined, including the term “contracting
              or subcontracting” agreement. Aetna further objects to this request as it is
              burdensome, expensive, and not proportionate to the needs of the case. Aetna

                                                 9
   Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 11 of 16




             further objects to the time frame at issue in this request as it is broader than
             the time period at issue in this case. Subject to, and without waiver of, these
             objections, Aetna will produce responsive, non-privileged documents, if any,
             to the extent that they relate to the allegations and causes of action set forth in
             the Complaint after the Court enters a HIPAA Qualified Protective Order.

      28.      Please produce all documents relating to any contracting or subcontracting
agreement involving any Defendant.

Response:     Aetna objects to this request as vague and undefined, including the term
             “contracting or subcontracting agreement.” Aetna further objects to the
             request to the extent it seeks documents already in the possession of PCH or in
             the possession of other Defendants. Aetna also objects to the extent this
             request seeks documents that are protected by the attorney-client privilege or
             work product doctrine.

      29.       Please produce all documents relating to any payments made by You to any Lab
Defendant.

Response: Aetna objects to this request as overly broad and not proportionate to the needs
          of the case. Aetna further objects to the extent that this request seeks
          documents protected by the attorney-client privilege or work product doctrine.
          Subject to, and without waiver of these objections, Aetna incorporates its
          responses to Request Nos. 6 and 9.

      30.     Please produce all documents relating to any property or employee leased or
employed by any Defendant.

Response:    Aetna objects to this request to the extent responsive documents are already in
             the possession, custody, or control of PCH, other Defendants, and/or third
             parties. Subject to, and without waiver of, these objections, Aetna will
             produce responsive, non-privileged documents, if any, to the extent that they
             relate to the allegations and causes of action set forth in the Complaint after
             the Court enters a HIPAA Qualified Protective Order.

        31.      Please produce all documents relating to communications between You and any
other insurer or fund regarding any of the claims for payment at issue in this suit.

Response:    Aetna objects to this Request because it seeks information that is not relevant
             to any party’s claim or defense. Moreover, Aetna objects to the request
             because it is overly broad and is not proportional to the needs of the case.
             Aetna also objects to the extent any of the documents sought are confidential or
             proprietary in nature, or the subject of confidentiality provisions or
             restrictions. In addition, Aetna objects to the request to the extent it seeks
             information that is subject to the attorney-client privilege or work product
             doctrine. Finally, Aetna objects to this request as vague, including the use of
             the term “fund.”


                                              10
   Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 12 of 16




       32.       Please produce all documents relating to whether a hospital may bill for
laboratory services it has referred to another laboratory.

Response:       Aetna objects to this Request because it seeks information that is not relevant
                to any party’s claim or defense. Aetna objects to this request as vague and
                undefined. Aetna further objects to this request to the extent it seeks
                documents that would be the subject of the attorney-client privilege or work
                product doctrine. Aetna also objects to the extent any of the documents
                sought are confidential or proprietary in nature, or the subject of
                confidentiality provisions or restrictions. Aetna also objects to the extent that
                the request seeks documents relating to hospitals or medical providers that
                are not the subject of this action.

       33.       Please produce all documents relating to whether a hospital may bill for
laboratory services it has referred to another laboratory.

Response:       Aetna objects to this Request because it seeks information that is not relevant
                to any party’s claim or defense. Aetna objects to this request as vague and
                undefined. Aetna further objects to this request to the extent it seeks
                documents that would be the subject of the attorney-client privilege or work
                product doctrine. Aetna also objects to the extent any of the documents sought
                are confidential or proprietary in nature, or the subject of confidentiality
                provisions or restrictions. Aetna also objects to the extent that the request
                seeks documents relating to hospitals or medical providers that are not the
                subject of this action.

       34.        Please produce all documents relating to hospitals serving as reference
laboratories.

Response:       Aetna objects to this Request because it seeks information that is not relevant
                to any party’s claim or defense. Aetna objects to this request as vague and
                undefined. Aetna further objects to this request to the extent it seeks
                documents that would be the subject of the attorney-client privilege or work
                product doctrine. Aetna also objects to the extent any of the documents sought
                are confidential or proprietary in nature, or the subject of confidentiality
                provisions or restrictions. Aetna also objects to the extent that the request
                seeks documents relating to hospitals or medical providers that are not the
                subject of this action.

         35.    Please produce all documents relating to a rural hospital’s ability to bill You
where it receives a specimen from a non-patient and refers the specimen to another laboratory for
testing.

Response:        Aetna objects to this Request because it seeks information that is not relevant
                to any party’s claim or defense. Aetna objects to this request as vague and
                undefined. Aetna further objects to this request to the extent it seeks

                                                11
   Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 13 of 16




             documents that would be the subject of the attorney-client privilege or work
             product doctrine. Aetna also objects to the extent any of the documents sought
             are confidential or proprietary in nature, or the subject of confidentiality
             provisions or restrictions. Aetna also objects to the extent that the request
             seeks documents relating to hospitals or medical providers that are not the
             subject of this action.

        36.      Please produce all documents relating to any instance where You brought any
action again, or sought recoupment of any funds paid to, any hospital or laboratory on the grounds
that a hospital improperly billed for laboratory services performed by an independent laboratory.
This request does not seek any privileged documents relating to this Lawsuit.

Response:      Aetna objects to this Request because it seeks information that is not relevant
               to any party’s claim or defense. Moreover, Aetna objects to the request
               because it is overly broad and is not proportional to the needs of the case.
               Aetna also objects to the extent any of the documents sought are confidential
               or proprietary in nature, or the subject of confidentiality provisions or
               restrictions. Aetna further objects to the term “independent laboratory” as
               this term is vague and undefined. In addition, Aetna objects to the request to
               the extent it seeks information that is subject to the attorney-client privilege
               or work product doctrine, including as it pertains to hospitals or medical
               providers who are not the subject of this litigation.

       37.     Please produce all documents relating to any instance where You withheld
payment to a hospital for laboratory services on the grounds that testing was performed by an
independent laboratory.

Response:     Aetna objects to this Request because it seeks information that is not relevant
             to any party’s claim or defense. Moreover, Aetna objects to the request
             because it is overly broad and is not proportional to the needs of the case.
             Aetna also objects to the extent any of the documents sought are confidential or
             proprietary in nature, or the subject of confidentiality provisions or
             restrictions. Aetna further objects to the term “independent laboratory” as
             this term is vague and undefined. In addition, Aetna objects to the request to
             the extent it seeks information that is subject to the attorney-client privilege or
             work product doctrine, including as it pertains to hospitals or medical
             providers who are not the subject of this litigation.

       38.       Please produce all documents relating to Your establishment of fees and fee
schedules for laboratory services billing by rural Oklahoma hospitals.

Response:    Aetna objects to this Request because it seeks information that is not relevant
             to any party’s claim or defense. Moreover, Aetna objects to the request
             because it is overly broad and is not proportional to the needs of the case.
             Aetna also objects to the extent any of the documents sought are confidential or
             proprietary in nature, or the subject of confidentiality provisions or
             restrictions. In addition, Aetna objects to the request to the extent it seeks

                                               12
   Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 14 of 16




             information that is subject to the attorney-client privilege or work product
             doctrine, including as it pertains to hospitals or medical providers who are not
             the subject of this litigation.

      39.      Please produce all documents, including but not limited to electronic data, to
show the amounts that the Lab Defendants have billed You for laboratory services and the
amounts allowed and paid.

Response:    Aetna objects to the request because it is overly broad and is not proportional
             to the needs of the case. Subject to, and without waiver of, these objections,
             Aetna will produce responsive, non-privileged documents, if any, to the extent
             that they relate to the allegations and causes of action set forth in the
             Complaint after the Court enters a HIPAA Qualified Protective Order.

       40.     Please produce all documents relating to any audit or review conducted by You
into whether any hospital improperly billed for laboratory services performed by an independent
laboratory.

Response:    Aetna objects to this Request because it seeks information that is not relevant
             to any party’s claim or defense. Moreover, Aetna objects to the request
             because it is overly broad and is not proportional to the needs of the case.
             Aetna further objects to the term “independent laboratory” as this term is
             vague and undefined. In addition, Aetna objects to the request to the extent it
             seeks information that is subject to the attorney-client privilege or work
             product doctrine, including as it pertains to hospitals or medical providers who
             are not the subject of this litigation.

       41.      Please produce all documents relating to any damages claimed in this lawsuit,
including any calculation of damages done by You.

Response:    Aetna incorporates its response to Request No. 6. By way of further response,
             Aetna will produce its expert report at the time prescribed by the Federal
             Rules of Civil Procedure and/or the Court’s scheduling order.

       42.     Please produce all documents referenced in the Complaint.

Response:    Aetna will produce responsive, non-privileged documents, to the extent that
             they are any responsive documents in Aetna’s possession, after the Court
             enters a HIPAA Qualified Protective Order.

       43.      Please produce all documents You allege constitute a false claim or false
statement by any Defendant.

Response:    Aetna will produce responsive, non-privileged documents, to the extent that
             they are any responsive documents in Aetna’s possession, after the Court
             enters a HIPAA Qualified Protective Order.



                                              13
   Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 15 of 16




        44.      Please produce all documents relating to any communication between You and
any testifying expert in this Lawsuit relating to (1) compensation for the expert’s study or
testimony; (2) facts or data that Your attorneys provided and the expert considered in forming the
opinions to be expressed; and (3) assumptions that Your attorneys provided and the expert relied
on in forming the opinions to be expressed. To the extent You identify a testifying expert in the
future, You have a continuing duty to supplement this Request.

Response:     Aetna objects to this request as premature under the Federal Rules of Civil
             Procedure. Aetna further objects to this request as seeking information that is
             not discoverable under the Federal Rules concerning experts and/or otherwise
             protected by the attorney-client privilege or work-product doctrine. By way of
             further response, Aetna will produce any expert report consistent with its
             obligations under and the scope of Rule 26.

        45.     Please produce all documents that You intend to offer into evidence or to which
you intend to refer to at trial in this Lawsuit. To the extent You identify such documents in the
future, You have a continuing duty to supplement this Request.

Response:    Aetna objects to this request as premature under the Federal Rules of Civil
             Procedure. Aetna will produce responsive, non-privileged documents, to the
             extent that they are any responsive documents in Aetna’s possession, after the
             Court enters a HIPAA Qualified Protective Order.

                                             By:    /s/ Gregory S. Voshell
                                                    Gregory S. Voshell
                                                    Elliott Greenleaf P.C.
                                                    925 Harvest Drive, Suite 300
                                                    Blue Bell, Pennsylvania 19422

                                                    McGuireWoods LLP
                                                    JPMorgan Chase Tower
       March 15, 2018                               600 Travis Street, Suite 750
                                                    Houston, Texas 77002

                                                    Counsel for Plaintiffs Aetna Inc. and
                                                    Aetna Life Insurance Company




                                               14
    Case 5:18-cv-00323-OLG-HJB Document 228-3 Filed 10/21/19 Page 16 of 16



                                  CERTIFICATE OF SERVICE

       I, Gregory S. Voshell, Esquire, hereby certify that I caused a copy of the foregoing to be

served on counsel of record for Plaintiffs via electronic mail.



                                              By:

                                              /s/ Gregory S. Voshell
                                              Gregory S. Voshell
                                              ELLIOTT GREENLEAF, P.C.
Date: March 15, 2018                          925 Harvest Drive
                                              Suite 300
                                              Blue Bell, PA 19422




                                                    15
